Citation Nr: 0216587	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-02 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
service-connected low back disorder prior to March 7, 2002.  

2. Entitlement to a compensable evaluation for service-
connected low back disorder from March 7, 2002.

3. Entitlement to an increased rating for posttraumatic 
stress disorder, currently evaluated as 50 percent disabling.

4. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in 
Boise, Idaho (the RO).

On his May 2000 substantive appeal, VA Form 9, the veteran 
indicated that he did not want a Board hearing.  However, in 
a subsequent notation he asserted that he would "state his 
contentions at a local hearing."  The veteran made another 
request for a hearing in July 2000.  The Board sought 
clarification of the veteran's wishes as to a hearing.  In an 
October 2002 letter, the veteran reiterated his request for a 
hearing before a Member of the Board at the RO.  


REMAND

A review of the record indicates that the veteran 
acknowledged his request for a Travel Board hearing in 
correspondence received at the Board on October 22, 2002.  To 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following:

The RO should schedule a hearing before a 
traveling Member of the Board, consistent 
with the request of the veteran.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




